Citation Nr: 0330180	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  96-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatitis C, 
secondary to a service-connected postoperative total left hip 
replacement. 

2.  Entitlement to compensation in accordance with 
38 U.S.C.A. § 1151 for additional disability (hepatitis C) 
due to medical treatment provided by the Department of 
Veterans affairs (VA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1985 and September 1986 to February 1988.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from adverse rating actions issued by the 
VA Regional Office (RO) in Oakland, California, which have 
denied the benefits sought on appeal.  

The 38 U.S.C.A. § 1151 issue is addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the issue being 
decided has been requested or obtained.  

2.  In January 1992, the RO denied service connection for 
Hepatitis C secondary to a service connected postoperative 
total left hip replacement on the basis that there was no 
diagnosis of hepatitis C; the veteran was notified of this 
decision and his appellate rights, but he did not appeal.  

3.  Evidence added to the record since the January 1992 
decision is new in that it was not previous of record and it 
is significant and must be considered to fairly decide the 
merits of the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of service connection hepatitis C, secondary to a 
service-connected postoperative total left hip replacement.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

In light of the Board's favorable decision hereinbelow, there 
is no need to discuss further compliance with VCAA at this 
point.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Disability which is proximately due to or the result of a 
service connected disease or injury will be service 
connected.  38 C.F.R. § 3.310(a) (2003).  

The veteran's initial claim for service connection for 
hepatitis C was denied by the RO in a January 1992 rating 
decision.  The veteran was notified of that decision and of 
his appellate rights, but he did not file an appeal and that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002); 38 C.F.R. § 3.156 (2003).  It is provided, 
however, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition.  38 
U.S.C.A. § 5108; Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, as there is a prior final rating decision, this 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening the claim of service connection for 
hepatitis C is that evidence added to the record since the 
January 1992 rating decision.  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

VA must first determine whether newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim, and is not cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of evidence added to the record 
must be presumed.  The only exception to this would be where 
the evidence presented is either beyond the competence of the 
individual making the assertion, or is inherently incredible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis:  The veteran's initial claim of service connection 
for hepatitis C, secondary to his service-connected 
postoperative total left hip replacement, was denied by the 
RO in January 1992, on the basis that there was no competent 
clinical diagnosis of hepatitis C.  In December 1995, a 
private physician wrote that the veteran did have hepatitis C 
and that such diagnosis was effective from as early as 1990.  
This evidence is new in that it was not previously of record, 
and it is significant, and it must be considered to fairly 
decide the merits of the veteran's claim.  38 C.F.R. § 3.156 
(2002).  


ORDER

As new an material evidence has been received to reopen the 
claim of service connection for hepatitis C, secondary to a 
service-connected postoperative total left hip replacement, 
the appeal is allowed to this extent.


REMAND

In October 2000, the veteran testified at a personal hearing 
before an RO Decision Review Officer.  The next formal 
adjudication of the veteran's claim (chronologically on file) 
after this hearing was a July 2001 Supplemental Statement of 
the Case, authored by the Decision Review Officer, which 
confirmed and continued previous denials.  In August 2003, 
however, the representative submitted argument on appeal, 
with an attached copy of a facially authentic November 2000 
Hearing Officer Decision, authored by the Decision Review 
Officer, which granted service connection for hepatitis C as 
secondary to the veteran's service connected postoperative 
total left hip replacement.  This Hearing Officer Decision 
copy is dated the month following the conduct of the personal 
hearing (months before the July 2001 Supplemental Statement 
of the Case), and is date stamped in December 2000.  Given 
these contradictory adjudication records, the Board is left 
with no alternative but to remand the appeal to the RO for 
clear written clarification of the status of this appeal.  

The Board observes that substantial revisions have recently 
been made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  The 
VCAA redefines the VA's obligations with respect to its duty 
to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

Under 38 U.S.C.A. § 5103(a), VA, upon receiving a complete or 
substantially complete application, must notify the claimant 
or the claimant's representative of any information, as well 
as any medical or lay evidence, not previously provided to 
the VA that is necessary to substantiate the claim.  When VA 
gives such notice, 38 U.S.C.A. § 5103(b)(1) prescribes that, 
if such information or evidence is not received by VA within 
one year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1), also 
concerns the VA's duty to notify claimants of the necessary 
information and evidence pursuant to 38 U.S.C.A. § 5103.  
With respect to the time limitation, that regulation repeats 
the statutory language stating that "[i]f VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day response period provided in § 3.159(b)(1) was misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO, in obvious reliance on § 3.159(b) 
notified the veteran of the 30-day response period.  It is 
therefore essential that the RO issue a letter to the veteran 
addressing these matters and readjudicate his claims 
accordingly.

In his September 2001 Substantive Appeal, the veteran 
requested a Travel or Videoconference Hearing before a member 
of the Board.  There is no indication that such hearing was 
scheduled and conducted, or later waived by the veteran.

For these reasons, the case is REMANDED for the following 
action:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  

2.  Initially, the RO should review the 
veteran's claims folder and the VA 
database and determine the status of the 
veteran's appeal for VA compensation for 
hepatitis C (as either secondary to other 
service-connected disability, or in 
accordance with 38 U.S.C.A. § 1151).  If 
an allowance is in order, this appeal 
would be moot.  If the appeal remains 
denied, the veteran and representative 
should be provided a Supplemental 
Statement of the Case which includes a 
satisfactory discussion of the 
contradictory adjudication records on 
file, and which addresses VCAA 
compliance.  Also if denied, the veteran 
should be asked to clarify whether he 
wants a Travel or Videoconference Board 
hearing and, if so, one should be 
scheduled and conducted, and the case 
then returned to the Board for appellate 
review. The veteran need do nothing until 
further notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



